PER CURIAM:
Marion Madison Davis appeals the district court’s order denying his motion to require the Government to file a Fed. R.CrimJP. 35 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davis, No. 2:96-cr-00053-HCM (E.D.Va. May 18, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.